Marshall, C. J.,
dissents from the Long case, supra, claiming that “the text-books and digests are all in harmony with the proposition that mistakes which are not related to misconduct or wrong-doing should be corrected * * *” (Citing cases.)
A new and important aspect is added to the non-impeachment rule in the case of Phillips v. Board of Education, 21 Oh Ap 194 (2/4/1924), Judge Cushing of the Court of Appeals of Pickaway County, after affirming the non-impeachment rule, added in his opinion: “These cases were decided prior to the amending of the Constitution in 1912, and the enactment of the law that three-fourths of the jury could return a verdict. The question presented is somewhat different from the facts in the decided cases. The case here presents the question of the minority of the jurors seeking by indirect methods to nullify the act of the majority. All that should be said on this question is that such acts are contrary to the spirit of our institutions and deserve just condemnation.”
In our case only one juror was called to testify. He was not allowed to testify and the only evidence we have is the proffer of this one juror. He signed the verdict. Even if he had not signed the verdict, he alone cannot change the verdict for any reason whatsoever.
The non-impeachment rule is again upheld in Schwindt v. Graef, 109 Oh St 404 (2/26/1924), the opinion being written by Judge Robinson. Marshall, C. J. and Allen, J. dissent.
In this case one of the jurors, the balloting then being 8 to 4, Juror S. who was voting with the minority, tossed a coin saying if it came up “heads” he would continue voting with the minority. It came “heads.” He so voted on the next ballot. Juror S. did not sign the verdict. The syllabus of the case states the fact that the juror “did not join in the verdict does not exempt such evidence from the operation of the rule. The legislature, and not the courts, is empowered to modify or abrogate the rule.”
The dissent by the Chief Justice is on about the same grounds as his dissent in the Long case, noted herein. Judge Allen dissents also.
A new application of the non-impeachment rule is found in Corrigan v. Rockefeller, 67 Oh St 354 (1902). After discussing the rule and agreeing with it, Judge Spear applies it to an arbitration case. The third syllabus reads: “Nor is the testimony of the arbitrators in such case competent evidence to impeach the award.”
*56In more or less chronological order, we come to the case of Emmert v. State, 127 Oh St 235 (11/8/1933), 187 N. E. 862, 90 A. L. R. 242 (Where a valuable annotation is found at page 249). This case reverses 13 Abs 703. This is the test case which we will notice at length and all subsequent Ohio cases will be passed over briefly as they do not seem to embody any new law. The facts in this case, in brief, are as follows:
Emmert was the Sheriff of Lucas County and was being tried for having presented falsified accounts. He was found guilty. The third error was to the effect that the trial court refused to hear the evidence of jurors tending to prove that the bailiffs in charge of the jury unlawfully communicated with some members of the jury to the prejudice of the accused. Jurors M. and L. offered affidavits wherein they told of the Bailiffs, in charge of the jury, while the jury was outside the jury room getting dinner, asking “which way we were going.” When told that the jury then stood 9 to 3 for acquittal, one of the bailiff’s said: “My God, you are all wet. Judge Stahl expects you to return a verdict of guilty and if you don’t, it will be just too bad.” The juror having replied to the Bailiff that there was not enough evidence to convict, the Bailiff said: “Good Lord, what evidence do you want?” One juror was told how to switch her vote. It was intimated that a verdict must be reached that night.
On motion for a new trial, the facts were set forth in affidavits and the jurors were offered as witnesses. This evidence was refused. The Court of Appeals affirmed the trial court. See 13 Abs 703.
The opinion is written by Judge Bevis, who is now President of Ohio State University.. The Ohio cases are largely reviewed, all of which, and more, are set forth in this opinion. The first case cited is the famous case of Vaise v. Delaval, 1 T. P. 11 (K. B.) decided by Lord Mansfield in 1785. This decision has been set out in full heretofore.
The opinion reads: “If, however (speaking of the privacy of the jury room) protection of the privacy of deliberations be regarded as the chief end to be subserved in this connection, there seems no good reason why jurors may not testify as to events transpiring outside the jury room or which constitute no part of their deliberations.”
The case of Mattox v. United States, 146 U. S. 140, 13 S. Ct. 50, 36 L. Ed. 917, was relied upon by the court. In the Mattox case, a Bailiff had said to a juror: “This is the third fellow he (the defendant) has killed.” The holding was that a juror may testify to “extraneous influence.”
Referring to Hulet v. Barnett, supra, also an outside inter*57ferenee case — by a constable — the court said: “In so far as such expressions (In the Hulet case) are in conflict with the present holding the Hulet case is overruled.” While recognizing the non-impeachment rule, the syllabus and opinion declared that the rule does not apply to “acts done or communications made to members of the jury, outside the jury-room, or apart from their deliberations * *
Within a month after the decision of the Emmert case, Diersing v. Railway Co. 31 N. P. (n. s.) 358 is reported. The second syllabus reads: “Affidavits of jurors, unsupported by other evidence, held admissible as to misconduct occurring outside the jury room” Here, there were improper communications to the jury from the officers of the court.
On April 10, 1937, Judge Geiger of the Court of Appeals of Franklin County — our own Appellate District — decided Lund v. Kline, 24 Abs 387. This was a quotient verdict case. The first syllabus reads: “Where a motion for a new trial is based upon the claim that the jury reached a quotient verdict and it is sought to prove this fact by the exhibition and identification of ballots, although indicating that a quotient verdict has been returned, are not sufficient to justify the setting aside of the verdict.” The cases on non-impeachment are reviewed again. (Emphasis ours.)
The Lund case was reversed by Supreme Court in 133 Oh St 317, but not upon the point quoted in 24 Abs 387. The Supreme Court said: “The vitiating element in a ‘quotient verdict’ is not the acceptance of the quotient figure, but rather in the prior agreement to be bound by such figure, regardless of what it may be * * * Proof of a prior agreement to be bound by the quotient verdict cannot be furnished by affidavits or testimony of the jurors themselves, but must be by evidence aliunde * * * Misconduct of a jury will not be presumed, but must be affirmatively proved * * * Clear and positive evidence aliunde is necessary to overcome this presumption. The retrieved ballots and slips of paper do not furnish such evidence. The affidavits of the jurors were therefore properly excluded.” (Emphasis ours.)
Judge Hart writing the opinion in State v. Adams, 141 Oh St 423 (4/28/1943) distinguishes it from the Emmert case, supra, saying: “Here, there is no misconduct on the part of the jurors themselves and their testimony was not offered for the purpose of showing misconduct of any one of their members * * * The testimony related solely to the misconduct of an officer of the court while in their presence * * * The fact that in this case the communication took place in the jury room rather than outside” * * * is distinction without a difference.
*58In the last case, Wicker v. City of Cleveland, 150 Oh St 434 (12/15/1948), the non-impeachment rule is followed. In this case, Weygandt, C. J. wrote the opinion. Here, a lady juror who went past the place of the accident reported to the jury: “I passed by there and I didn’t notice any depression.” The opinion states: “In the instant case the alleged misconduct is that of a juror. Shall the rule be extended?” The answer is “No.” The Chief Justice follows 39 O. Jur. Trial, 382 and 384, page 1110.
This concludes this part of a much extended opinion. There being no evidence aliunde in this case as to the misconduct of the jury or jurors, therefore, this part of the motion for a new trial must be overruled.
CROSS-EXAMINATION OF DEFENDANT IN BASTARDY CASE
The attorney for complainant called the defendant, as for cross-examination, for his first witness. The attorney for defendant objected but the Court permitted the Cross-examination, believing that the matter was essentially civil and that the same was allowable under §11497 GC.
We had prepared in advance, a charge to the jury and expected to, and did give the charge, wherein we described the nature of a bastardy case. The charge in part reads as follows:
“I charge you this action is one which is called an action in bastardy. It is purely a statutory remedy provided by law in such cases. A bastardy proceeding, such as this case, is authorized for the benefit of the mother of the illegitimate child. The remedy thus provided is the mother’s exclusive remedy in such matters.
“This action is called by the court, a quasi-criminal action for the reason that the action has some of the characteristics and essentials of a criminal action and also has some of the characteristics and essentials of an ordinary civil action. To indicate, the action is styled, using the name, the “State of Ohio.” This is the same as in a criminal case. Likewise, the matter in dispute is brought to an issue by the defendant being arraigned and asked to plead either guilty or not guilty to the charge previously filed by the complainant. Here, again you have procedure in a criminal matter. This will be noted once more when you come to render your verdict. The verdict, you will be told later, shall be either guilty or not guilty. This action is begun by the filing of a complaint, that is, an affidavit signed by the complainant, which in this case, was signed by Mary Hetzler. This is the only pleading filed by either party. The plea of “not guilty” on the part of the defendant, puts in issue the entire matter. We state to you that the *59action is not a criminal action but only a quasi-criminal action, meaning that it has the above features of a criminal action. These statements are made to enlighten you where you might be confused.
“Despite what we have just stated, the action is essentially and actually a civil action, which, when the issue is made up as aforesaid, casts upon the complainant the duty of proving the material allegations of her complaint by a preponderance of all the evidence.”
No objection was made by either party to the charge, altho we asked for errors of commissions or of omissions. Upon request, we did charge upon the question of there being no need for corroboration of the complainant’s testimony. Otherwise, the charge was accepted without objection.
The charge above is set out because it indicated as well as anything the nature of an action in bastardy. Judge Vickery adds other characteristics.
Now, the attorney for the defendant relies heavily upon Schneider v. State, 33 Oh Ap 135, 168 N. E. 568 (10/7/1929) decided by Court of Appeals of Cuyahoga County. Judge Vickery wrote the opinion which is concurred in by Judges Sullivan and Levine. The fifth syllabus reads as follows:
“In bastardy proceeding, it is reversible error to permit defendant to be called by counsel for the complainant and over his objection and compel him to testify against himself.”
If this be correct law, provided we are compelled to follow it, then this is the end of the argument on the proposition last indicated.
We realize that we are presumptious to question the decision. We feel that the decision is not consistent within itself. It makes too many admissions as to the action being a civil action instead of criminal.
After admitting that a three-fourths .verdict is proper in such a ease, the court says for this purpose it is a civil case. Next, the court admits that it only requires a preponderance of the evidence to decide the matter. We never heard of any criminal case being decided by a vote of nine or more jurors. There is no such case. When did courts begin to charge juries that the defendant can be found guilty by the preponderance, or the greater weight of the evidence? We wonder if professional criminals and their lawyers have heard of this new rule on the quantum of evidence in a criminal case. Why does the court talk about the “spirit of our institutions” when it so glibbly changes the degree of proof making it easy to convict a defendant.
*60Judge Vickery says: “Now, so careful have the courts been of the right of an individual who is charged with an offense, that he shall not be compelled to testify against himself that it has long been recognized in Ohio that no defendant who was charged in a bastardy proceeding was ever called upon against his wishes to testify, that is, compelled to testify at the instance of the complainant.” (Emphasis oars.)
Here, the court uses the word “right” instead of the “spirit of our institutions” and speaks of an “offense” with which the individual is charged. This is begging the question. We concede that if the charge is an “offense” then, of course, the defendant cannot be compelled to be a witness against himself. The defendant, charged with a crime — sometimes in Ohio called an “offense” — has the protection of the Ohio Constitution, Art. I, Sec. 10.
Most of the opinion in the Schneider case is obiter dictum being based upon the false assumption that an action in bastardy is a crime.
Before we discuss what is a crime as defined by the books, let us consider some other admissions made by the court on the nature of a civil action. The opinion states:
“In this connection it might be well to say, so as to distinguish it from a criminal case, that in case the defendant were acquitted, that is, found not guilty, there is nothing in the law that would prevent the complainant from making a motion for a new trial on any grounds upon which such motion might be made in civil cases, and that, if the court granted the motion, the defendant might be tried again and he could not plead former jeopardy. In other words, unlike the ordinary criminal case, in which, if the defendant is acquitted, no matter how erroneous the finding of the jury may be or the rulings of the judge, no action that the judge would take or that the reviewing court would take would re-establish that case against the acquitted defendant. He is acquitted for all time.” (Emphasis ours.)
The court seems to divide criminal cases into ordinary and “extraordinary” cases. The latter must mean quasi-criminal. A case is either criminal or civil. But a case may have the attributes of both a civil or a criminal action. In the final analysis it must be one or the other. It cannot be both.
The above quotation, it seems, is one of the best arguments that can be made, that a bastardy action is a civil action. In an “ordinary” criminal action, if the State fails to convict, altho a great mistake of law has been made, still the defendant cannot be tried again. If the exceptions made *61by the State are sustained, it has no effect on the case in which the exceptions were taken, but the rule of law established is a guide to the next similar case. This is a far cry from indicating a criminal action.
The court complains that “we do not find * * * anywhere in Ohio where a man has been compelled to testify at the instance of the complainant.”. Even, if this is correct, what does it mean? There is always a first case. The argument is a negative one.
The court says “There are a great many cases in Ohio where the courts have held that in a quasi-criminal action it was error to compel the defendant to testify over his objection — none perhaps being a case like the instant case.” Continuing, the opinion said “no one would attempt to make a defendant testify against himself.” But the learned Judge does not cite a single case out of the “great many” cases. (Emphasis ours.)
Looking at Part Third: Remedial Title IV, Procedure in the Common Pleas Court, we find Nine Divisions. Division Eight is entitled Quasi-Criminal Actions. In Division Eight, we find Amercement, Bastardy and Contempt of Court. (Emphasis ours.)
The court in the Schneider case, supra, after stating there is no case like the instant case immediately turns to the consideration of cases in contempt. Of course, we agree that the defendant in a contempt case — the same being out of the presence of the court — cannot be cross-examined. But this is not a contempt case.
Again, the Schneider case admits a bastardy “action is prosecuted for the benefit of the putative mother for her care, maintenance, and so forth, and the benefit of the judgment is to her.” How could a mother be putative? She is known.'
Atloecz v. Coma, 15 Abs 363 (1932), Court of Appeals of Summit County says that “it is now settled in Ohio that such proceedings (bastardy) are controlled by the code of civil procedure.”
Durst v. Griffith, 43 Oh Ap 44 (1932) the Court of Appeals of Hocking County, Syllabus 2: “While some of the procedure in a bastardy case is similar to that in a criminal case, the procedure is a civil one.”
State, ex rel. Wernery v. Lageman, 77 N. E. (2d) 478, C. P. Court of Hamilton County is a decision by Judge Hess, decided January 5, 1948. The fourth syllabus is as follows:
“A bastardy proceeding is in the category of “civil cases” and should follow civil trial procedure. The opinion: “The *62decisions in Ohio and other jurisdictions actually have eliminated the quasi-criminal feature and placed bastardy proceeding in the category of civil cases. If it is civil in its nature then it should follow civil trial procedure. Any other conclusion would lead to unnecessary confusion.” (Emphasis ours.)
According to Reams v. State ex rel Favors, 53 Oh Ap 19 (2/14/1948) by the Court of Appeals of Logan County: “A bastardy proceeding is a civil action in which a verdict may be rendered by the concurrence of three-fourths of the jury, and only a preponderance of the evidence is necessary to justify a verdict of guilty.” (Emphasis ours.)
Sec. 11497 GC, “At the instance of the adverse party, a party may be examined as if under cross-examination, either orally or by deposition, like any other witness.”
Who is an “adverse party”? “Adverse party” is defined in 2 Words and Phrases, p. 568 as follows: “The term ‘adverse party’ is construed to embrace any person whose personal or property or other right may be adversely affected by the operation of the judgment or the final relief sought in the proceeding.” Weeks v. Berschauer, 140 Kan. 241, 36 P (2d) 81.
In the case of Bates v. Flath, 81 Oh Ap 188, 36 O. O. 511, it is held that §11497 GC is a remedial statute giving “a party the right to cross-examine the adverse party and should be construed liberally.”
Surely, the defendant in a bastardy action is an “adverse party” to the complainant, who, since the amendment in 1923 and thereafter (117 Oh. L. 808 and 119 Oh. L. 735) is the sole beneficiary under the bastardy act. The last amendments have removed from §12123 GC all aspects of a criminal case and non-support of an illegitimate child now comes under' §13008 GC, which is really criminal.
Sec. 13441-1 GC Rules applicable to criminal cases: “The rules of evidence in civil causes insofar as the same are applicable, shall govern in all criminal causes, except as otherwise provided in this code.” (Criminal Code.) This statute covers §11497 GC, even if a bastardy case be criminal in its nature, thus, permitting the defendant to be called for cross-examination.
In State, ex rel. Beebe v. Cowley, 116 Oh St 377 (4/12/1927) the opinion by Judge Jones makes clear the adverse character of such a proceeding. After the amendments of 1923, he says, “the defendant (shall) pay to the complainant such sum as the court may find necessary for her support, maintenance and necessary expenses caused by the pregnancy and *63childbirth.” It is her support. Formerly, the State of Ohio was an interested party to see that the illegitimate child did not become a public charge. Continuing: “Prior to the amendment (1923) the statute provided that the reputed father of the illegitimate child should stand charged with its maintenance in such sum as the court orders * * * But as the statute now stands, that provision (for the child’s support) has been eliminated and in lieu thereof provisions are made for her (mother’s) support.
Could there be any action more adversary than the present bastardy action? The judgment is now no different than a judgment upon an account for money only. True, the reputed father has the duty to support his child. It is his moral duty and the State will see that he supports it by the non-support machinery of the statutes. Sec. 13008 GC.
WHAT IS A CRIME?
Miller on Criminal Law (1934), page 16, says:
“Crime may be generally defined as the commission or omission of an act which the law forbids or commands under pain of a punishment to be imposed by the state by a proceeding in its own name. In most cases the law requires that the commission or omission of the act must be accompanied by an unlawful intent.”
For further definitions of a crime or an offense: See 12 O. Jur. Criminal Law, pg. 44, Sec. 3. 1 Wharton on Criminal Law Sec. 14, 16 C. J. Sec. 1, 22 C. J. S. Sec. 1: “A crime is a wrong directly or indirectly affecting the public to which the state has annexed certain punishment and penalties, and which is prosecuted in its own name in what is called a criminal proceeding.” Also see 15 Am. Jur. Sec. 2 (Criminal Law.) ’
The nature of an act constituting a crime is defined in State v. Frazier, 37 Oh St 78 (1881) decided by Chief Justice Boynton. The act of May 4, 1859, attempted to confer jurisdiction upon the Probate Court in a matter of keeping of the peace. The court was not allowed to take jurisdiction because an action on a peace warrant is not a crime or a misdemeanor. The Probate Court only had jurisdiction over crimes and misdemeanors. In the opinion: “The jurisdiction which that act conferred related wholly to crimes and misdemeanors (Speaking of the jurisdiction of the court). These are offenses against the statute involving punishment therein prescribed. They are acts of commission or omission in violation of law forbidding or commanding them. The object of a peace proceeding is to obtain security against the commission of a crime from whose conduct is such as to afford a reasonable ground to believe that he contemplates *64an offense against the person or property of another. Such conduct, however, is not a crime or misdemeanor within the meaning of the statute * * *.” (Emphasis ours.)
There are but two kinds of actions, civil and criminal. It is evidence that a bastardy action is not criminal, therefore, it must be civil and subject to the rules of a civil trial.
Again, the defendant took the stand of his own accord and as part of his own defense. His testimony then was the same as when he was being crossed-examined. There was no prejudice against the defendant in any manner by his being cross-examined. If there was any error in his being cross-examined, did he not waive it when he voluntarily took the stand in his own defense? There was no motion to strike out the cross-examination.
Therefore, on the second ground also, we over-rule the motion for a new trial.
AGENDA
November 20, 1951.
It will be noticed that the above decision by us was rendered on May 10, 1950. No appeal was taken from our decision.
Only two days ago, we received Volume 59 of Ohio Law Abstract and on page 113, Syl. 1 we read the following:
“1. Sec. 13444-3 GC and Art. I, Sec. 10 of the Ohio Constitution are not violated by calling the defendant on cross-examination in a bastardy proceeding on the theory that such a proceeding is a criminal case.”
The above is quoted from the syllabus of the case of State, ex rel. Simons, plaintiff-appellant v. Kiser, defendant-appellee, decided on November 24, 1950 by the Appellate Court of Darke County, Ohio. The opinion is written by Wiseman, J., and is concurred in by both Miller, J., and Hornbeck, J. This decision comes from our own appellate district. The Schneider case, supra is cited but the Second Appellate refuses to follow the Schneider case. There does not appear to be any certification on account of a conflict.
Therefore, we now have two appellate decisions on the same proposition of law. Our own reasoning may be helpful in making a choice.